
	
		I
		112th CONGRESS
		2d Session
		H. R. 4466
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Luetkemeyer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on
		  Fosetyl-Al.
	
	
		1.Fosetyl-Al
			(a)In
			 generalHeading 9902.01.73 of
			 the Harmonized Tariff Schedule of the United States (relating to Fosetyl-Al) is
			 amended—
				(1)by striking
			 0.4% and inserting Free; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
